DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 16/669,579 filed on 11/30/2019. Claims 1-20 are pending in the office action.

Prior Arts
Toya et al., (U.S. Pat.  20100270970).
Toya disclose a wireless charging device comprising: 
a power supply circuit configured to provide an alternating current signal (‘970, fig. 1-2, fig. fig. 6, fig. 9-10, AC power source); 
a transmitting coil configured to convert the alternating current signal into electromagnetic waves to radiate to a receiving end (‘970, fig. 1-2, fig. fig. 6, fig. 9-10, transmission coil 11, also see par. 5, par. 7, par. 49); wherein the wireless charging device further comprises: a plurality of detecting coil (‘970, fig. 2 and fig. 9, detecting coils 130A-130B, are covered entire of charging pad along the transmitting coil 11), 
a movable coil carrier, on which both the transmitting coil and the plurality of the detecting coils are disposed (‘970, fig. 2, moving mechanism 13 and charging pad 10 which has transmitting coil 11 and detecting coils 130); 
a driving mechanism connected to the movable coil carrier and configured to drive the movable coil carrier to move (‘970, fig. 5-8); 

Toya does not teach or suggest the inventive features comprise: a plurality of detecting coils arranged to be circumferentially spaced along the transmitting coil, the plurality of the detecting coils forms a circular track which is concentric with the transmitting coil, and the detecting coils each configured to radiate energy to a receiving coil of the receiving end and generate an inductive signal. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the inventive features comprise: a plurality of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973.  The examiner can normally be reached on Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/           Primary Examiner, Art Unit 2851